PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/335,831
Filing Date: 28 Apr 2021
Appellant(s): EKOMATTER IP HOLDINGS 1 LLC



__________________
Russel C. Scott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/16/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quanci et al. (US 2016/0186065), hereafter referred to as Quanci.
With regard to claims 1 and 6: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	The pyrolysing step necessarily involves the production of coke by-products, e.g. tar and gasses, as evidenced by paragraphs [0008]-[0009] of Quanci. 
With regard to claim 2: The first source of carbonaceous material (first particulate material) may be coal fines (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 3: The second source of carbonaceous material (second particulate material) may be coke waste fines, i.e. milled breeze (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 4: As discussed in the rejection of claim 1 above, the pyrolysing step involves pyrolysing the customized single feedstock of carbonaceous material to produce a coke (paragraph [0093], see rejection of claim 1 above for further details). Quanci teaches that said customized single feedstock of carbonaceous material is a coking coal (paragraphs [0064]). Quanci uses the term “coking coal” synonymously with “metallurgical coal” (paragraph [0006]). Coke formed from metallurgical coal (coking coal) is called metallurgical coke, aka met coke. Thus, the coke formed from pyrolyzing the customized single feedstock of carbonaceous material in Quanci is understood to be a met coke, i.e. a metallurgical coke, i.e. a coke formed from coal.
With regard to claims 5 and 7: The predetermined material composition in Quanci, is a particular composition which corresponds to a particular strength (i.e. a particular coke strength [CSR]) (paragraph [0093], see rejection of claim 1 above for further details), necessarily further corresponds to a particular reactivity (coke reactivity CRI), a particular heating value (i.e. a particular heating value of coke which will result from the composition), and particular byproduct generation (i.e. generation of tar and gasses), and necessarily comprises particles of a particular shape and size (paragraphs [0052], [0068]-[0071], [0084]-[0091], and [0093])).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Quanci.
With regard to claim 8: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	Quanci does not explicitly teach that the coke material produced in the method has at least a 600 psi crushing strength.
However, Quanci clearly indicates that higher coke strength is desirable (paragraphs [0004], [0015], [0085], [0093]). Furthermore, as is apparent from the discussion above, Quanci’s method is comprises (or at least suggests) steps intended to create a coke having a high coke strength  (paragraphs [0085] and [0093], see above discussion). Therefore, a person having ordinary skill in the art would have a reasonable expectation that the method of Quanci could be successfully applied to form a coke having a particular desired strength, e.g. a desired crushing strength. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by optimizing the method thereof so as to produce a coke having a particular desired strength, e.g. a crushing strength of at least 600 psi, in order to apply the method of Quanci to the production of a particular desired coke with predictable success.

(2) Response to Argument
	Appellant’s arguments set forth in the Appeal Brief filed 4/15/2022 have been fully considered, but they are not persuasive.
	In the arguments submitted with the 4/15/2022 Appeal Brief, Appellant has characterized Examiner’s rejections as “vague” and having been “addressed mostly through clarifying amendments”. Examiner objects to these characterizations.
 	Regarding the assertion that Examiner’s rejections are “vague”, Examiner respectfully submits that his rejections have been made with sufficient clarity and specificity to be understood.
	Regarding the assertion that the rejections have been “addressed mostly through clarifying amendments”, with the exception of a non-entered amendment, filed after-final on 3/28/2022, and made to merely one of three independent claims, no attempt has been made to overcome the 102/103 rejections at issue by amendment. As it stands, the independent claims 1, 6, and 8 remain identical to those which Examiner reviewed in his first action on the merits.

	In the arguments submitted with the 4/15/2022 Appeal Brief, Appellant alleges that “Examiner repeatedly failed to acknowledge that previous Office Actions expressly admitted that the cited reference, Quanci (US 2016/0186065), failed to disclose one of the elements set out in Appellant’s claims.” Appellant further alleges that “in the Advisory Action, the admission was acknowledged.”
	These arguments by Appellant amount to mere allegations, as they fail to specifically point out how the language of the claims distinguish them from Quanci, nor do said arguments specifically point out any supposed deficiencies in Examiner’s rejections. 
Regardless, these allegations by Appellant are believed to be in reference to Appellant’s repeated argument that Quanci fails to anticipate the claims due to an alleged failure to disclose the use of a mixer for carrying out mixing, and that Examiner’s rejections allegedly admit to Quanci’s failure to disclose such. Appellant originally made this argument in the Remarks filed 3/7/2022 (see section titled “Section 102 - Claim Rejections” bridging pages 6 and 7 of Remarks filed 3/7/2022) and reiterated this argument in the Remarks filed 3/28/2022 (see section titled “Section 102 - Claim Rejections” on page 6 of Remarks filed 3/28/2022).
As Examiner has repeatedly explained (see pages 2-3 of the Final Rejection, mailed 3/16/2022, and Pages 2-4 of the Advisory Action, mailed 4/4/2022) Examiner’s rejections make no admission that Quanci fails to disclose the use of a mixer, nor has Examiner made any such admission outside of said rejections.
As clearly set forth in the 102/103 rejections reiterated above, Examiner’s position, from the writing of the First Office Action onward, has been that Quanci does not explicitly teach the use of a mixer, but that Quanci’s process necessarily (i.e. implicitly) involves the use of a mixer, and in the exceedingly unlikely alternative (i.e. in the unlikely event that the use of mixer is not implicit in Quanci), the use of mixer in Quanci would be obvious.
To elaborate, as quoted from the 102/103 rejection of claims 1 and 6 reiterated above: 
“Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:”
…
“Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable,” (emphasis added).

Examiner believes his stance taken in the rejection replicated above to be clearly and unambiguously supported by the portions of Quanci cited therein. However, in the interest of avoiding any confusion on the mater, Examiner will now explain Quanci’s exact teachings in detail. 
In particular, in addition to many other similar teachings, Quanci teaches that “The multi-modal beds of the present technology are formed by blending the first particulate material and the second particulate material with one another,” (Paragraph [0053], first sentence, emphasis added). Examiner contends that it is self-evident and inarguable that a step of “blending” is, in fact, a step of “mixing”. As should be clear from Examiner’s rejection, and as Examiner has previously explained “Quanci teaches mixing, and mixing must be carried out using some device which, by virtue of being a device that carries out mixing, is a mixer,” (page 3 of 4/4/2022 Advisory Action). In the interest of avoiding any potential confusion, Examiner further contends that it self-evident and inarguable that a “blender” is a “mixer”, and vice versa.
In the exceedingly unlikely event that Quanci does not carry out his step of mixing (blending) in a mixer (blender), the fact that the fact that Quanci teaches mixing (blending) the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer (blender) for the purposes of actually achieving the mixing (blending) thereof.
	In view of the forgoing, it should be abundantly clear that Quanci implicitly discloses the use of a mixer, or, in the exceedingly unlikely alternative, strongly suggests the use of a mixer.

Appellant’s arguments do not explicitly point out what portion of Examiner’s 102/103 rejection amounts to the alleged admission that Quanci fails to disclose the use of a mixer. Regardless, Examiner understands this allegation to be predicated on the notion that the statement, “Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced,” amounts to an admission that Quanci fails to disclose the use of a mixer. However, any such notion is simply false.
In the Examiner’s 102/103 rejection as reiterated above, the statement in question is immediately followed by a follow-up statement reading: “However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.” One CANNOT, in good faith, take the statement in question as an admission that Quanci fails to disclose the use of a mixer when it is followed by the aforementioned follow-up statement as in Examiner’s rejection.
Even in a vacuum, the statement that “Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced,” is not an admission that Quanci fails to disclose the use of a mixer. One can fairly characterize the statement in question as an admission that, “Quanci does not explicitly teach that the mixing is carried out in a mixer.” In other words, one could construe said statement as an admission to the plain, literal meaning of said statement. However, an individual skilled in the English language will recognize that the literal meaning of “Quanci does not explicitly teach that the mixing is carried out in a mixer,” does NOT equate to a statement that [Quanci does not disclose carrying out mixing in a mixer] (Note: To be clear, the forgoing bracketed statement is only made rhetorically, and does not represent any position held or admission made by Examiner). A statement that “reference X fails to explicitly teach Y,” conveys the idea that “reference X fails to clearly and without any vagueness or ambiguity teach Y,” while leaving open the possibility that reference X teaches Y implicitly, i.e. in a way that is not directly expressed. On the other hand, a statement that “reference X fails to disclose Y” conveys the idea that any disclosure of Y, whether implicit or explicit, is entirely absent from X. Clearly, a statement that “reference X fails to explicitly teach Y,” does not convey this same idea.
In view of the forgoing, Examiner firmly maintains his position that he has made no admission that Quanci fails to disclose the use of a mixer,

Regarding specifically Appellant’s apparent allegation that, in the Advisory Action mailed 4/4/2022, Examiner acknowledged a supposed admission that Quanci fails to disclose a mixer, Examiner notes that he has made no such admission in said Advisory Action or anywhere else. The only “admission” made by Examiner on this matter in the Advisory action is merely an acknowledgement that “It is true that Examiner has stated that ‘Quanci does not explicitly teach that the [claimed] mixing is carried out in a mixer,’” (Page 3 of 4/4/2022 Advisory Action).  
Examiner strongly objects to any characterization of the forgoing statement as an admission of any kind, let alone an admission that Quanci fails to disclose a mixer. Said statement is merely a reiteration of what Examiner had already explicitly stated in his rejections. As discussed above, such a statement, that Quanci does not explicitly teach a mixer, even in a vacuum, is literally and factually NOT an admission that Quanci fails to disclose a mixer. 
Regardless, in the context in which Examiner made said statement in the Advisory Action, said statement is clearly NOT an admission that Quanci failed to disclose the use of a mixer. Instead, said statement is merely a statement made in the context of a detailed explanation of Examiner’s position regarding the presence of a mixer within Quanci. Examiner offered said detailed explanation in an attempt to remedy Appellant’s apparent misunderstanding of Examiner’s position as described in the 102/103 rejections. Examiner respectfully submits that anyone who reads in full and properly understands, in good faith, said detailed explanation (which is reiterated below in the interest of expediency), will recognize unambiguously that the statement in question is not an admission.
The following is a reiteration of Examiner’s detailed explanation (referenced above) as set forth on pages 3 and 4 of the Advisory Action mailed 4/4/2022. Please note the underlined portion, which Examiner believes to be the statement which Appellant has construed as an admission that Quanci fails to disclose a mixer. Please further note the bolded portions, which should make it unambiguously clear that the underlined statement does NOT constitute such an admission.
“Applicant has alleged that Examiner has repeatedly admitted that Quanci does not anticipate the claims by way of the statement that “Quanci does not explicitly teach that the [claimed] mixing is carried out in a mixer.” Applicant has argued that, due to said alleged admission, Examiner’s 102 rejections are invalid. Examiner respectfully disagrees. Examiner has not, and does not, admit that the Quanci fails to anticipate the claims.
It is true that Examiner has stated that “Quanci does not explicitly teach that the [claimed] mixing is carried out in a mixer.” However, as stated in the 102/103 rejections maintained below, “Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.” In other words, Quanci teaches mixing, and mixing must be carried out using some device which, by virtue of being a device that carries out mixing, is a mixer.
In the interest of abundant clarity, Examiner’s position is that a mixer is necessarily present within Quanci. To be clear, when Examiner says that the mixer is necessarily present, he means that it is inherently in Quanci. Although Quanci does not explicit teach the presence of a mixer, the presence of a mixer is implicit, i.e. a mixer is inherently present in Quanci. Prior art references anticipate claimed features which are inherently present in the prior art, that is, if a claimed feature is not expressly taught by the prior art, but is inherently present therein, the prior art anticipates said claimed feature (see MPEP 2112). Therefore, Examiner maintains that his 102 rejection is valid.

To avoid further confusion regarding certain statements made by Examiner in the rejections, Examiner makes the following clarification.
Examiner uses phase “Quanci [or any other prior art refence] does not explicitly teach X,” merely as an indication that the prior art reference does not provide an explicit teaching to X, as a plain reading of said phrase would suggest. Statements that the prior art “does not explicitly teach X” do not represent an admission that X is absent in the prior art refence. Under no circumstances should a statement that the prior art “does not explicitly teach X” should be taken as admission that X is absent in the prior art refence,” (emphasis added).

In view of the forgoing, Examiner firmly maintains his position that he has made no admission that Quanci fails to disclose the use of a mixer.

Examiner notes, solely for the sake of argument, if it were decided that Quanci fails to disclose the use of a mixer, Examiner rejection is a 102/103 rejection. Said 102/103 rejection (see reiteration above) concludes that, in the exceedingly unlikely event that a mixer is not necessarily used in Quanci, it would have been obvious to one of ordinary skill in the art to modify Quanci by using a mixer to carry out the mixing step. Thus, in the unlikely event it were decided that Quanci fails to disclose a mixer, the 103 aspect of Examiner’s rejection would still stand. In order to overcome the 103 aspect of Examiner’s rejection on the matter of the mixer, one would need to argue that it would not be obvious to one of ordinary skill in the art to carry out the taught step of mixing using a mixer. Examiner contends that such an argument is, on its face, completely untenable.

Examiner notes that Appellant filed an amendment to the appeal brief on 4/22/2022. However, said amendment contains no further arguments or amendments to the arguments set forth in the original 4/15/2022 Appeal Brief. Thus, Examiner believes that the forgoing response to Appellant’s arguments, as set forth in the 4/15/2022 Appeal Brief, is sufficient to address the Appeal Brief as amended on 4/22/2022.   

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 
/JONATHAN LUKE PILCHER/
Examiner, Art Unit 1772                                                                                                                                                                 
Conferees:
/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.